Citation Nr: 1230734	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-43 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with secondary depression, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and T.W.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a September 2009 rating decision, the RO increased the evaluation of the Veteran's service-connected PTSD from 30 percent disabling to 50 percent disabling.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and her caregiver/friend testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in January 2011 in Columbia, South Carolina; a transcript of that hearing is associated with the claims file.

The Veteran's claim was previously before the Board and remanded in March 2011.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.

In August 2010, the Veteran underwent VA examination for mental disorders.  She was diagnosed as having PTSD and bipolar disorder, not otherwise specified.  The examiner opined that the Veteran's bipolar disorder was not due to service.  Therefore, in order to properly assign the Veteran a disability rating for her service-connected PTSD, VA must attempt, if possible, to separate the symptomatology attributable to PTSD from that attributable to nonservice-connected diagnoses.

In providing the diagnosis and opinion contained in the August 2010 VA examination report, the examiner assigned a Global Assessment of Functioning (GAF) score of 55 for PTSD alone and 45 when the assessment included bipolar disorder.  The examiner also noted that the Veteran had moderate symptoms of PTSD, which included moderate impairment in social and occupational functioning.  Her overall impairment of social and occupational functioning, which included that due to bipolar disorder, was severe.  However, the examiner did not specify which symptoms were attributable to which disorder.  The Veteran's attorney asserted in a July 2012 written statement that for the Board to make a determination as to which symptoms were attributable to the service-connected disorder and which were not would force the Board to make its own unsubstantiated medical conclusion.

In certain situations where VA is unable to distinguish between symptoms due to a service-connected disability and those due to a nonservice-connected disability, the Board is to attribute all such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, in this case, the August 2010 VA examiner, in assigning separate GAF scores and opining that impairment due to PTSD was moderate while that due to PTSD and bipolar was severe, implied that the symptomatology attributable to PTSD could be separated from that due to bipolar disorder.  Unfortunately, the examiner did not provide such specifics with regard to symptomatology.  The Board finds that a remand is necessary to determine whether such symptomatology may be separated and, if so, which is attributable to the service-connected PTSD.

Furthermore, the Veteran testified in January 2011 that her symptoms of PTSD had gotten worse.  She specified that her nightmares and panic attacks had increased in severity and frequency since she was last examined by VA in August 2010.  The Board finds that a remand is also necessary to afford the Veteran a VA examination to determine the nature and severity of her current symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination by an appropriately qualified VA physician or psychologist.  Request that the examiner review the claims file and note review of the claims file in the examination report. 

Request that the examiner provide an evaluation of the Veteran's PTSD.  If multiple psychiatric disorders are present, the examiner should indicate, if possible, which symptoms are related to the Veteran's service-connected traumatic events and PTSD and which symptoms are attributable to other causes.  The examiner should provide a current GAF score attributable to PTSD only, if possible, and explain how the Veteran's symptoms impose a consistent degree of social and occupational impairment. 

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim entitlement to an increased rating for PTSD.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her attorney the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

